Citation Nr: 9900851	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-30 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bronchitis, to 
include chronic obstructive pulmonary disease.

3.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

4.  Entitlement to service connection for fatigue, weight 
loss, joint and muscle pain, fever, night sweats, and 
insomnia as due to an undiagnosed illness.

5.  Entitlement to service connection for swelling in both 
eyes as due to an undiagnosed illness.

6.  Entitlement to service connection for decrease in sex 
drive as due to an undiagnosed illness.

7.  Entitlement to service connection for hair turned white 
as due to an undiagnosed illness.

8.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

9.  Entitlement to service connection for disability 
affecting the veterans wife as a result of Persian Gulf 
service.

10.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

11.  Entitlement to an increased evaluation for chronic 
diarrhea, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1969 to 
April 1972 and from September 1979 to March 1992.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from April 1995 and June 1997 rating 
decisions of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the April 1995 rating 
decision, the RO granted service connection for chronic 
diarrhea and assigned a noncompensable evaluation.  In the 
June 1997 rating decision, the RO granted a 10 percent 
disability evaluation for hemorrhoids.

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he has chronic diarrhea three to 
four days a week.  He further contends that his hemorrhoids 
are worse than the current evaluation contemplates.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that (1) the preponderance of 
the evidence is against an increased evaluation for 
hemorrhoids and (2) the preponderance of the evidence is 
against an increased evaluation for chronic diarrhea.


FINDINGS OF FACT

1.  Hemorrhoids is currently manifested by an inflamed 
external hemorrhoid and tenderness in the area.

2.  Chronic diarrhea is currently manifested by three to four 
occurrences each week.


CONCLUSIONS OF LAW

1.  Hemorrhoids is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7336 (1998).

2.  Chronic diarrhea is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased evaluations for hemorrhoids and chronic 
diarrhea are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  As to the claim for an increased evaluation for 
hemorrhoids, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As to 
the claim for an increased evaluation for chronic diarrhea, 
where the claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  

During the pendency of the appeal, the RO increased the 
appellants disability evaluation for hemorrhoids from 
noncompensable to 10 percent and increased the appellants 
disability evaluation for chronic diarrhea from 
noncompensable to 10 percent; however, it is presumed that he 
is seeking the maximum benefit allowed by law and regulation, 
and it follows that such [] claim[s] remain[] in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
appellant has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  All relevant facts on this issue have been 
properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).  

Service connection for hemorrhoids was granted by means of a 
December 1993 rating decision and assigned a noncompensable 
evaluation.  Service connection for chronic diarrhea was 
granted by means of an April 1995 rating decision and 
assigned a noncompensable evaluation.  In a June 1997 rating 
decision, the RO granted a 10 percent evaluation for 
hemorrhoids and a 10 percent evaluation for chronic diarrhea.

A June 1992 VA outpatient treatment report reveals that the 
appellant reported intermittent diarrhea for the last seven 
months.  He reported one to three loose stools per day, but 
denied abdominal pain.  The appellant was hospitalized at a 
VA facility from August 31, 1992, to September 4, 1992.  The 
VA examiner noted that the appellant complained of 
intermittent diarrhea which would last three days at a time.  
Stool studies were negative.  Upon physical examination, 
rectal examination was negative.  The appellant was admitted 
for recurring diarrhea.  The VA examiner noted that the 
appellant remained entirely asymptomatic during the 
hospitalization and had normal bowel movements.  

In November 1992, the appellant complained of diarrhea for 
the last six months.  He stated that there was no blood in 
his stools or abdominal cramping.  The assessment was 
diarrhea.  In February 1993, the VA examiner noted that 
multiple stool studies had been negative.  In March 1993, the 
appellant complained that he was having diarrhea for three 
days each week.  In May 1993, the appellant had a 
colonoscopy, which was normal.

The appellant was hospitalized from June 15, 1993, to June 
29, 1993, for further work-up.  The appellant reported the 
same complaint of diarrhea, but did not have any diarrhea.  
The VA examiner did not report any hemorrhoids when examining 
the appellants rectum.  The VA examiner reported that the 
appellant remained asymptomatic during his hospitalization.  

In August 1993, the appellant underwent a VA examination.  
The VA examiner noted that the appellant had had a work-up 
for chronic diarrhea and a negative colonoscopy and negative 
stool cultures.  The appellant reported chronic diarrhea for 
the last 14 months characterized by periods where he would 
have up to eight runny bowel movements a day, lasting for 
several days at a time.  Upon physical examination, the VA 
examiner noted that the appellant had mild external 
hemorrhoids.  The diagnoses were hemorrhoids and chronic 
diarrhea of unknown etiology.  

In a statement received by the appellant in January 1996, the 
appellant stated that he had diarrhea three to four days each 
week with little relief from the medications and the change 
in diet.  In a statement submitted by the appellants wife in 
July 1996, she stated that the appellant was going to the 
bathroom four times a day for the past four years.

In April 1997, the appellant underwent a VA examination.  The 
appellant reported diarrhea for up to four days per week.  He 
stated that changing his diet did not make a difference in 
the diarrhea.  The appellant stated that the diarrhea 
aggravated the hemorrhoids, which was painful.  He reported 
that he had to sit on the edge of a chair because of 
discomfort; however, it was worse when he was standing.  He 
stated that he used hemorrhoids suppositories and took warm 
baths to help relieve the pain.  The appellant reported that 
he could sometimes have eight to ten bowel movements in the 
morning and that each bowel movement was watery and sometimes 
greenish in color.  He stated that he had not lost any weight 
because of the diarrhea.  The appellant stated that on the 
days that he did not have diarrhea, that he had soft and 
mushy bowel movements.  He stated that he would get 
heartburn.  Upon physical examination, the VA examiner noted 
that the appellant was in obvious discomfort and was sitting 
on the edge of the chair.  Examination of the rectum revealed 
an external hemorrhoid, which was protruding and inflamed.  
There was tenderness in the area.  A hemoccult test of the 
stool was negative.

The appellant testified before this Board Member in April 
1998.  He stated that he had had an operation on his 
hemorrhoids in 1981 and that the diarrhea had attributed to 
his hemorrhoids coming back.  The appellants wife stated 
that the appellant went to the bathroom six to seven times a 
day.  

There are other VA medical records of record; however, they 
do not relate to the appellants hemorrhoids or chronic 
diarrhea.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

I.  Hemorrhoids

Mild or moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  See 38 C.F.R. Part 4, Diagnostic 
Code 7336 (1997).  A 10 percent evaluation will be awarded 
for irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  Id.  A 20 percent evaluation is 
warranted for hemorrhoids manifested by persistent bleeding 
and with secondary anemia or with fissures.  Id. 

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for hemorrhoids.  When the appellant was 
hospitalized from August 1992 to September 1992, examination 
of the appellants rectum was negative.  In November 1992, 
the appellant reported that there was no blood in his stools.  
When the appellants rectum was examined in June 1993, the VA 
examiner did not report hemorrhoids.  In August 1993, the 
appellant had mild external hemorrhoids.  In April 1997, the 
appellant reported that his chronic diarrhea aggravated his 
hemorrhoids, which was painful.  He stated that he had to sit 
on the edge of a chair because of the discomfort, but that it 
was uncomfortable standing up.  The VA examiner noted that 
the appellant was in obvious discomfort.  Upon physical 
examination, the VA examiner noted that the appellant had an 
external hemorrhoid, which was protruding and inflamed.

The evidence in this case, which indicates intermittent 
reports of painful hemorrhoids, no blood in his stool, a 
determination by a medical professional that the appellant 
has mild external hemorrhoids, and determination by a medical 
professional that the appellant has an external hemorrhoid, 
which was protruding and inflamed does not reflect 
hemorrhoids which are more than large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  See 38 C.F.R. Part 4, Diagnostic Code 
7336.  The appellants and his wifes statements and 
testimony, even if accepted as true, do not provide a basis 
for an increased evaluation.

An evaluation in excess of 10 percent is not warranted.  The 
appellant has not reported persistent bleeding, nor has a 
medical professional noted such when the appellant has been 
examined or hospitalized.  It has been noted in medical 
records that the appellant is not anemic.  Additionally, no 
fissure has been reported by the appellant nor by a medical 
professional upon examination of the appellant.  The 
appellants hemorrhoids are no more than 10 percent 
disabling.

The appellant and his wife are competent to report the 
appellants symptoms; however, to the extent that they have 
stated that his hemorrhoids are worse than the current 
evaluation contemplates, the medical findings do not support 
their contentions or their testimony for a higher evaluation.  
When hemorrhoids have been reported by a medical examiner, 
they have been noted to be mild and external and an inflamed 
and protruding hemorrhoid.  The examiners did not reported 
persistent bleeding with secondary anemia or fissures.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellants and his wifes statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  Taking 
their contentions into account and the medical findings, an 
evaluation in excess of 10 percent for hemorrhoids is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  

II.  Chronic diarrhea

Chronic diarrhea has been rated by analogy to irritable colon 
syndrome.  A mild disorder, with disturbances of bowel 
function and occasional episodes of abdominal distress 
warrants a noncompensable evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7319 (1998).  A moderate disability with 
frequent episodes of bowel disturbance and abdominal distress 
warrants a 10 percent evaluation.  Id.  A severe disability, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, warrants a 30 
percent evaluation.  Id.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for chronic diarrhea.  In June 1992, the 
appellant reported intermittent diarrhea for the last seven 
months and up to three loose stools per day; however, he 
denied abdominal pain.  When hospitalized at a VA facility in 
August 1992 and June 1993, the appellant was asymptomatic as 
to his diarrhea during his stay.  In August 1992, the 
appellants stay lasted 5 days.  In June 1993, his stay 
lasted two weeks.  In November 1992, the appellant reported 
diarrhea for the last six months, but that there was no 
abdominal cramping.  In March 1993, the appellant stated that 
he was having diarrhea up to three times per week.  In May 
1993, a colonoscopy was normal.  In August 1993, the 
appellant reported that he could have up to eight bowel 
movements a day, which would last several days at a time.  In 
January 1996, the appellant stated that he had diarrhea three 
to four times each week with little relief from medication or 
change in diet. The appellants wife stated in July 1996 that 
the appellant would have diarrhea four times a day for the 
past four years.  In April 1997, the appellant stated that he 
had diarrhea up to four times per week.  He stated that he 
could have up to eight to ten bowel movements in a morning, 
with some of them having a greenish color.  However, the 
appellant reported that he had not lost any weight from 
diarrhea.  He reported heartburn.  At the April 1998 Board 
hearing, the appellants wife stated that the appellant was 
going to the bathroom six to seven times per day.

The evidence in this case reveals that the appellants 
chronic diarrhea is no more than 10 percent disabling.  A 
moderate disability contemplates frequent episodes of bowel 
disturbance and abdominal distress.  See 38 C.F.R. Part 4, 
Diagnostic Code 7319.  Prior to April 1997, the appellant did 
not report abdominal pain.  Now he reports heartburn; 
however, no association has been made between heartburn and 
diarrhea.  The appellant has consistently stated that he has 
diarrhea three to four times per week.  This is consistent 
with a 10 percent evaluation.  See id.

An evaluation in excess of 10 percent is not warranted.  The 
appellant has not shown that he has a severe disability of 
diarrhea with more or less constant abdominal stress.  The 
appellant reported in June 1992 and November 1992 that he did 
not have abdominal pain.  In April 1997, he reported 
heartburn.  Although he has reported that he has had as many 
as eight to ten bowel movements in one day, he has not 
reported that such is constant.  Rather, he has consistently 
reported diarrhea three to four times per week.  When the 
appellant was hospitalized at a VA facility on two occasions, 
the appellant was asymptomatic during those times.  One of 
the hospitalization periods was five days and the other was 
two weeks.  The findings during hospitalization rule out any 
assertion of constant diarrhea.  The Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  The appellants wife has stated that 
the appellant would go to the bathroom up to six or seven 
times each day.  The 10 percent evaluation contemplates 
exacerbations of the disability.  See 38 C.F.R. § 4.1 (1998).

The appellant and his spouse are competent to report the 
appellants symptoms; however, to the extent that they have 
stated that the appellant has chronic diarrhea up to 10 times 
each day, the medical findings do not support their 
contentions or their testimony for a higher evaluation.  When 
the appellant was hospitalized at a VA facility on two 
occasions, the appellant was asymptomatic during those times.  
The Board finds that the appellants consistency in reporting 
diarrhea three of four times per week is more credible than 
statements or testimony provided by him or his wife that he 
has up to 10 bowel movements per day.  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellants and his wifes 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  Even accepting their statements 
as true, the Board has noted that the 10 percent evaluation 
contemplates exacerbations of the disability.  Taking their 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent for diarrhea is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

An increased evaluation for hemorrhoids is denied.  An 
increased evaluation for chronic diarrhea is denied.



REMAND

The evidence of record has shown that the appellant has 
tested positive for hepatitis C.  In the rating decisions of 
record, the RO has attributed many of the appellants 
symptoms, such as fatigue, weight loss, joint and muscle 
pain, fever, and night sweats, to his hepatitis C.  
Additionally some of the appellants symptoms have been 
attributed to a psychiatric disorder.  Following a July 1994 
psychiatric evaluation, a VA examiner stated that the 
appellant should be scheduled to undergo psychiatric clinic 
evaluation.  The Board finds that medical opinions are 
necessary to determine the etiology of the symptoms that the 
appellant is experiencing.

At a July 1994 VA psychiatric evaluation, the appellant 
reported that he was receiving Social Security Administration 
disability benefits.  Since all available information should 
be considered, the RO should obtain the Social Security 
Administration records.

All the issues of service connection are held in abeyance 
pending this remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Social 
Security Administration a copy of the 
decision awarding disability benefits to 
the appellant, and legible copies of the 
records pertinent to his claim for Social 
Security disability benefits, including 
the medical records relied upon 
concerning that claim.

2.  The RO should schedule the appellant 
for a VA examination to determine the 
etiology of the appellants symptoms.  
The examiner must be provided with the 
appellants claims folder and must review 
the appellants medical history.  The VA 
examiner should especially review the 
appellants service medical records.  In 
your opinion, when did the appellant 
become infected with hepatitis C?  In 
your opinion, are the appellants 
symptoms of fatigue, weight loss, joint 
and muscle pain, fever, night sweats, 
insomnia, and decrease in sex drive as 
likely as not the result hepatitis C 
infection?  Please address each symptom 
individually and answer yes or no and 
state upon what evidence in the record or 
medical principle you base your opinion.  
The examiner should report his/her 
findings in a clear, comprehensive, and 
legible manner and should state upon what 
evidence he/she bases the opinion.

3.  Following the above examination, the 
RO should schedule the appellant to 
undergo psychiatric clinic evaluation to 
determine what symptoms, if any, are 
attributable to a psychiatric disorder.  
The examiner must be provided with the 
appellants claims folder and must review 
the appellants medical history.  The VA 
examiner should especially review the 
July 1994 VA psychiatric evaluation.  The 
examiner should state if it is as likely 
as not that a physical symptom is related 
to a psychiatric disorder.  If the 
examiner is unable to attribute a symptom 
or symptoms to a psychiatric disorder, 
the examiner should state such.  The 
examiner should report his/her findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence he/she bases the opinion.

4  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655, when the claimant without good 
cause fails to report for examination in 
connection with an original claim for 
service connection, the claim will be 
based upon the evidence of record.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
REMAND serves as notification of the 
regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
